Case 1:19-cv-00736-JLK Document 25 Filed 07/30/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-0736-JLK

STATE OF COLORADO,

       Plaintiff,

v.

UNITED STATES DEPARTMENT OF JUSTICE, and
WILLIAM PELHAM BARR, in his official capacity as
Attorney General of the United States,

       Defendants


                    NOTICE OF FILING OF ADMINISTRATIVE RECORD



       PLEASE TAKE NOTICE that the defendants file herewith an Administrative

Record in connection with the above-captioned case. This Administrative Record

(bearing Bates numbers AR00001 - AR01867) is accompanied by an Index of

Administrative Record. Privileged documents, including those reflecting internal

deliberations, are not part of the administrative record. This Administrative Record is

submitted without prejudice to defendants’ position that plaintiff’s Amended Complaint

should be dismissed in its entirety as a matter of law.




                                             1
Case 1:19-cv-00736-JLK Document 25 Filed 07/30/19 USDC Colorado Page 2 of 2




                                         Respectfully submitted,

                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         JOHN R. TYLER
                                         Assistant Branch Director

                                          /s/ Daniel D. Mauler
                                         DANIEL D. MAULER
                                         Trial Attorney
                                         U.S. Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L Street, NW
                                         Washington, DC 20530
                                         (202) 616-0773
                                         (202) 616-8470 (fax)
                                         dan.mauler@usdoj.gov

                                         Attorneys for the Defendants




                                     2
